DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 03/24/2021.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 8, 15, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 15, and 20 of copending Application No. 17215041 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: claims 1, 8, 15, and 20 of the copending application 17215041 includes all the limitations of claims 1, 8, 15, and 20 of the application under examination, respectively. 
         This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godsey (US 20160055512).
Regarding claim(s) 1, 15, and 20, Godsey discloses:
          a server comprising a processor comprising hardware (By disclosing, system provider device (Fig. 1, Fig. 14, [0028], [0076] of Godsey)), the processor being configured to: 
            acquire store position information of a store where a user has entered 
(By disclosing, “the merchant physical location database 406 may store merchant physical location information 406A” ([0039] and Fig. 4 of Godsey); “The arrival, departure, and/or position of the one or more customers 103 may be detected by way of one or more beacon devices in a beacon system” ([0029] of Godsey); “beacon devices 200 may be positioned virtually anywhere to retrieve information associated with a merchant physical location. ..In another example, the merchant physical location may be located in a mall, and beacon devices may be positioned around that mall, at the entrances or exits of that mall, and/or anywhere else relative to that mall in order to collect and send information from customer devices to the system provider device.” which teaches that the information associated with a merchant physical location is received by the system provider device from the customer device ([0037] of Godsey); “In some embodiments, a location of the customer device 600 may be determined by the system provider (e.g., using GPS coordinates, triangulation, or other location determination techniques)” ([0040] of Godsey); “when a customer is in proximity to the merchant 102 location (e.g., determined via the customer device 600 associated with the customer), then the customer may be allowed to “check-in” to the merchant 102 location” ([0041] of Godsey)); and
            notify a terminal owned by the user of the settlement method available in the store where the user has entered based on the store position information and the store information.
(By disclosing, “the merchant physical location database 406 may store merchant physical location information 406A and merchant activity information 406B” ([0038]-[0039] and Fig. 4 of Godsey); “In some embodiments, a location of the customer device 600 may be determined by the system provider (e.g., using GPS coordinates, triangulation, or other location determination techniques). In some examples, information for a local merchant (e.g., “local” meaning near the present location of the customer device 600) is displayed in a display 602 of the customer device 600. In the example of FIG. 6, information for a merchant “Merchant A” is displayed in the display 602. In addition to displaying a merchant name, the display 602 may also include a merchant rating 602b, and a check-in slider 602c that allows customers in proximity to a merchant location to “check-in” to the merchant location, as discussed below. In some examples, a customer photo or icon 602d may also be displayed, for example, to assist a merchant with identification of a customer to ensure accurate completion of a customer transaction. In addition, in some examples, a payment information portion 602e may be displayed. As shown in FIG. 6, the payment information portion 602e may include information regarding merchant accepted payment types (e.g., types of credit and/or debit cards that the merchant accepts), as well as a customer default and/or preferred method of payment (e.g., a default and/or preferred credit or debit card).” ([0040]-[0041] and Fig. 6  of Godsey)).
Additionally, for claim 15, Godsey discloses:
           A non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute (Fig. 14, [0076] of Godsey).

Regarding claim(s) 2 and 16, Godsey discloses:
          acquire registration information of one or more settlement methods registered in the terminal 
(By disclosing, “the customer database 408 may store customer information such as customer account information, customer device information, customer purchase histories, customer preferences, and/or a variety of other customer information known in the art” ([0039] of Godsey); and “The method 500 then proceeds to block 506 where information related to at least one customer payment account is retrieved (e.g., by the service provider). As described herein, a “payment account” may include cash on hand, savings and/or checking accounts (and associated debit cards), lines of credit (and associated credit cards), and may further include a payment service provider account (e.g., a PayPal account), or other account, which is linked to one or more of such payment accounts. In some examples, a particular merchant (e.g., a department store) may issue its own merchant-branded rewards card that may be linked to one or more customer payment accounts” ([0048] of Godsey)); and 
          notify the terminal of the settlement method available in the store where the user has entered based on the registration information, the store position information, and the store information.  
(By disclosing, “The method 500 then proceeds to block 506 where information related to at least one customer payment account is retrieved (e.g., by the service provider). As described herein, a “payment account” may include cash on hand, savings and/or checking accounts (and associated debit cards), lines of credit (and associated credit cards), and may further include a payment service provider account (e.g., a PayPal account), or other account, which is linked to one or more of such payment accounts. In some examples, a particular merchant (e.g., a department store) may issue its own merchant-branded rewards card that may be linked to one or more customer payment accounts” ([0048] of Godsey); and “In some embodiments, a location of the customer device 600 may be determined by the system provider (e.g., using GPS coordinates, triangulation, or other location determination techniques). In some examples, information for a local merchant (e.g., “local” meaning near the present location of the customer device 600) is displayed in a display 602 of the customer device 600. In the example of FIG. 6, information for a merchant “Merchant A” is displayed in the display 602. In addition to displaying a merchant name, the display 602 may also include a merchant rating 602b, and a check-in slider 602c that allows customers in proximity to a merchant location to “check-in” to the merchant location, as discussed below. In some examples, a customer photo or icon 602d may also be displayed, for example, to assist a merchant with identification of a customer to ensure accurate completion of a customer transaction. In addition, in some examples, a payment information portion 602e may be displayed. As shown in FIG. 6, the payment information portion 602e may include information regarding merchant accepted payment types (e.g., types of credit and/or debit cards that the merchant accepts), as well as a customer default and/or preferred method of payment (e.g., a default and/or preferred credit or debit card).” ([0040]-[0041] and Fig. 6  of Godsey)).
Regarding claim(s) 5, and 19, Godsey discloses:
          wherein the terminal includes a position acquisition unit configured to acquire terminal position information indicating a position of the terminal (By disclosing, “an embodiment of a computer system 1300 suitable for implementing, for example, the customer device 600 or 1102,” ([0069] of Godsey); and “computer system 1300, such as a computer and/or a network server, includes… a location determination component 1322 (e.g., a Global Positioning System (GPS) device as illustrated” ([0070] and Fig. 13 of Godsey)), and 
          the processor is configured to acquire the terminal position information as the store position information (By disclosing, “The arrival, departure, and/or position of the one or more customers 103 may be detected by way of one or more beacon devices in a beacon system” ([0029] of Godsey); “beacon devices 200 may be positioned virtually anywhere to retrieve information associated with a merchant physical location … the merchant physical location may be located in a mall, and beacon devices may be positioned around that mall, at the entrances or exits of that mall, and/or anywhere else relative to that mall in order to collect and send information from customer devices to the system provider device.” ([0037] of Godsey); “In some embodiments, a location of the customer device 600 may be determined by the system provider (e.g., using GPS coordinates, triangulation, or other location determination techniques)” ([0040] of Godsey); “when a customer is in proximity to the merchant 102 location (e.g., determined via the customer device 600 associated with the customer), then the customer may be allowed to “check-in” to the merchant 102 location” ([0041] of Godsey)).  

Regarding claim(s) 6, Godsey discloses:
          wherein the processor20Docket No. PTYA-19633-US,CN Status: FINALis configured to acquire the store position information transmitted from the store where the user has entered to the terminal (By disclosing, “beacon devices 200 may be positioned virtually anywhere to retrieve information associated with a merchant physical location … the merchant physical location may be located in a mall, and beacon devices may be positioned around that mall, at the entrances or exits of that mall, and/or anywhere else relative to that mall in order to collect and send information from customer devices to the system provider device. In yet other examples, the merchant physical location may include a mobile location such as a cart, kiosk, trailer, and/or other mobile location as known in the art, and beacon devices may be positioned along an interior and/or exterior portion of such a mobile location” which teaches that the beacon device is located at the store and the beacon device transmits information associated with a merchant physical location to the system provider device ([0037] of Godsey);  “a customer associated with the customer device 600 may launch a system provider application…In some examples, information for a local merchant (e.g., “local” meaning near the present location of the customer device 600) is displayed in a display 602 of the customer device 600. In the example of FIG. 6, information for a merchant “Merchant A” is displayed in the display 602.” ([0040]-[0041] and Fig. 6  of Godsey)).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 4, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godsey (US 20160055512), in view of Knowlton (US 6061057).
Regarding claim(s) 3 and 17, Godsey discloses:
          determine, based on the registration information, whether or not settlement is possible by using any of the plurality of settlement methods registered in the terminal in the store where the user has entered (By disclosing, “Often, a customer's choice of one particular method of payment over another may be driven by convenience, by disposable credit available on one or more credit cards, by an amount available in a checking/savings account (e.g., in the case of a debit card), and/or by which methods of payment (e.g., which credit cards) a particular merchant accepts” ([0025] of Godsey); and “In addition, in some examples, a payment information portion 602e may be displayed. As shown in FIG. 6, the payment information portion 602e may include information regarding merchant accepted payment types (e.g., types of credit and/or debit cards that the merchant accepts), as well as a customer default and/or preferred method of payment (e.g., a default and/or preferred credit or debit card)” ([0040] and Fig. 6 of Godsey)). 
         notify the terminal of the settlement method available in the store where the user has entered based on the store information (By disclosing, “In addition to displaying a merchant name, the display 602 may also include a merchant rating 602b, and a check-in slider 602c that allows customers in proximity to a merchant location to “check-in” to the merchant location… As shown in FIG. 6, the payment information portion 602e may include information regarding merchant accepted payment types (e.g., types of credit and/or debit cards that the merchant accepts)” ([0040] and Fig. 6 of Godsey)).  
          Godsey does not disclose:
          notify the settlement method available in the store when settlement is not possible by using any of the plurality of settlement methods.
          However, Knowlton teaches:
          notify the terminal of the settlement method available in the store when settlement is not possible by using any of the plurality of settlement methods registered in the terminal (By disclosing, “If the transaction was not successful, for example, because the credit card was not accepted, Shopper 54 may try another credit card selected by the user (106ag) and, if that credit card was accepted, will return to step (106ad), and, if the new credit card was not accepted, may display (106ah) the vendor payment page to the user to inform the user of what provisions may be made to complete the transaction, such as acceptable credit or debit cards or alternate methods of payment” (Col 36 line 67-Col 37 line 10 of Knowlton)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the notifying the terminal of the settlement method available in the store where the user has entered based on the store information as disclosed in Godsey, in view of Knowlton to include techniques of notifying the terminal of the settlement method available in the store when settlement is not possible by using any of the plurality of settlement methods registered in the terminal.  Doing so would result in an improved invention because this would allow the user to add an accepted payment method to conduct the transaction, thus improving the user convenience of the claimed invention.

Regarding claim(s) 4 and 18, Godsey discloses:
         wherein the processor is configured to actively display, on the terminal, the settlement method available in the store where the user has entered when settlement is possible by using any of the plurality of settlement methods registered in the terminal (By disclosing, “In some embodiments, a location of the customer device 600 may be determined by the system provider (e.g., using GPS coordinates, triangulation, or other location determination techniques). In some examples, information for a local merchant (e.g., “local” meaning near the present location of the customer device 600) is displayed in a display 602 of the customer device 600. In the example of FIG. 6, information for a merchant “Merchant A” is displayed in the display 602. In addition to displaying a merchant name, the display 602 may also include a merchant rating 602b, and a check-in slider 602c that allows customers in proximity to a merchant location to “check-in” to the merchant location, as discussed below. In some examples, a customer photo or icon 602d may also be displayed, for example, to assist a merchant with identification of a customer to ensure accurate completion of a customer transaction. In addition, in some examples, a payment information portion 602e may be displayed. As shown in FIG. 6, the payment information portion 602e may include information regarding merchant accepted payment types (e.g., types of credit and/or debit cards that the merchant accepts), as well as a customer default and/or preferred method of payment (e.g., a default and/or preferred credit or debit card).” ([0040]-[0041] and Fig. 6  of Godsey)).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godsey (US 20160055512), in view of Chapman (US 20150161638). 
Regarding claim(s) 7, Godsey does not disclose:
         wherein the processor is configured to acquire the store position information read by the terminal from two-dimensional information provided in the store where the user has entered.
          However, Chapman teaches:
          wherein the processor is configured to acquire the store position information read by the terminal from two-dimensional information provided in the store where the user has entered (By disclosing, “The gaming rewards computer system is configured to store merchant game data for the merchant within the memory wherein the merchant game data includes data associated with a merchant game a merchant offer and a location of the merchant, receive a game request message from a cardholder computing device associated with the cardholder wherein the game request message includes a cardholder locator identifying a location of the cardholder, provide the merchant game to the cardholder computing device when the cardholder location is within a pre-defined distance of the merchant location” ([0019] of Chapman); “identifying the cardholder location by scanning a merchant identifier at the merchant location” ([0034] of Chapman); and “The merchant identifier may be any merchant identifier including, for example and without limitation, a barcode, an RFID tag, a quick response code ("QR Code"), a universal resource locator ("URL"), or any other location identifier that may be scanned by the cardholder computing device.” ([0021] of Chapman)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the invention of Godsey in view of Chapman to include wherein the processor is configured to acquire the store position information read by the terminal from two-dimensional information provided in the store where the user has entered. Doing so would result in an improved invention because this would allow the user to proactively provide the location of the merchant to acquire the settlement method, so the settlement method can be made available only to those who need it. 

Claim(s) 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godsey (US 20160055512), in view of Chitalia (US 20170278096).
Regarding claim(s) 8, Godsey discloses:
          a server comprising a second processor comprising hardware (By disclosing, system provider device (Fig. 1, Fig. 14, [0028], [0076] of Godsey)), the second processor being configured to: 
            acquire store position information of a store where a user has entered 
(By disclosing, “the merchant physical location database 406 may store merchant physical location information 406A” ([0039] and Fig. 4 of Godsey); “The arrival, departure, and/or position of the one or more customers 103 may be detected by way of one or more beacon devices in a beacon system” ([0029] of Godsey); “beacon devices 200 may be positioned virtually anywhere to retrieve information associated with a merchant physical location. ..In another example, the merchant physical location may be located in a mall, and beacon devices may be positioned around that mall, at the entrances or exits of that mall, and/or anywhere else relative to that mall in order to collect and send information from customer devices to the system provider device.” which teaches that the information associated with a merchant physical location is received by the system provider device from the customer device ([0037] of Godsey); “In some embodiments, a location of the customer device 600 may be determined by the system provider (e.g., using GPS coordinates, triangulation, or other location determination techniques)” ([0040] of Godsey); “when a customer is in proximity to the merchant 102 location (e.g., determined via the customer device 600 associated with the customer), then the customer may be allowed to “check-in” to the merchant 102 location” ([0041] of Godsey)); and
            notify a terminal owned by the user of the settlement method available in the store where the user has entered based on the store position information and the store information.
(By disclosing, “the merchant physical location database 406 may store merchant physical location information 406A and merchant activity information 406B” ([0038]-[0039] and Fig. 4 of Godsey); “In some embodiments, a location of the customer device 600 may be determined by the system provider (e.g., using GPS coordinates, triangulation, or other location determination techniques). In some examples, information for a local merchant (e.g., “local” meaning near the present location of the customer device 600) is displayed in a display 602 of the customer device 600. In the example of FIG. 6, information for a merchant “Merchant A” is displayed in the display 602. In addition to displaying a merchant name, the display 602 may also include a merchant rating 602b, and a check-in slider 602c that allows customers in proximity to a merchant location to “check-in” to the merchant location, as discussed below. In some examples, a customer photo or icon 602d may also be displayed, for example, to assist a merchant with identification of a customer to ensure accurate completion of a customer transaction. In addition, in some examples, a payment information portion 602e may be displayed. As shown in FIG. 6, the payment information portion 602e may include information regarding merchant accepted payment types (e.g., types of credit and/or debit cards that the merchant accepts), as well as a customer default and/or preferred method of payment (e.g., a default and/or preferred credit or debit card).” ([0040]-[0041] and Fig. 6  of Godsey)).
          Godsey does not disclose:
          a terminal comprising a first processor comprising hardware, the first processor being configured to acquire store position information of a store where a user has entered.
          However, Chitalia teaches:
          a terminal comprising a first processor comprising hardware, the first processor being configured to acquire store position information of a store where a user has entered (By disclosing, “when a user visits a merchant and indicates an intent to perform a checkout operation using his or her computing device (e.g., mobile phone). For example, … the user may visit a physical retail location and receive information related to a transaction to be completed (e.g., via a contactless reader)” ([0107] of Chitalia); “the merchant (or the acquirer associated with the merchant) may generate an authorization request… the authorization request message with the token may be transmitted to the appropriate wallet provider server computer” ([0011] of Chitalia); “Once the first wallet provider server computer 506 [(first processor)] receives the authorization request, it may identify an appropriate additional wallet provider server computer 510 to complete the transaction based on information provided in the payload of the authorization request (e.g., the token)” ([0101] of Chitalia); and “An authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location” ([0037] of Chitalia)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the invention of Godsey in view of Chitalia to include a terminal comprising a first processor comprising hardware, the first processor being configured to acquire store position information of a store where a user has entered.  Doing so would result in an improved invention because this would allow the merchant information (e.g. merchant identifier, merchant location) to be transmitted to multiple wallet providers from the first processor when more than one wallet provider is needed in the transaction ([0101] of Chitalia).

Regarding claim(s) 9, Godsey discloses:
          acquire registration information of one or more settlement methods registered in the terminal 
(By disclosing, “the customer database 408 may store customer information such as customer account information, customer device information, customer purchase histories, customer preferences, and/or a variety of other customer information known in the art” ([0039] of Godsey); and “The method 500 then proceeds to block 506 where information related to at least one customer payment account is retrieved (e.g., by the service provider). As described herein, a “payment account” may include cash on hand, savings and/or checking accounts (and associated debit cards), lines of credit (and associated credit cards), and may further include a payment service provider account (e.g., a PayPal account), or other account, which is linked to one or more of such payment accounts. In some examples, a particular merchant (e.g., a department store) may issue its own merchant-branded rewards card that may be linked to one or more customer payment accounts” ([0048] of Godsey)); and 
          notify the terminal of the settlement method available in the store where the user has entered based on the registration information, the store position information, and the store information.  
(By disclosing, “The method 500 then proceeds to block 506 where information related to at least one customer payment account is retrieved (e.g., by the service provider). As described herein, a “payment account” may include cash on hand, savings and/or checking accounts (and associated debit cards), lines of credit (and associated credit cards), and may further include a payment service provider account (e.g., a PayPal account), or other account, which is linked to one or more of such payment accounts. In some examples, a particular merchant (e.g., a department store) may issue its own merchant-branded rewards card that may be linked to one or more customer payment accounts” ([0048] of Godsey); and “In some embodiments, a location of the customer device 600 may be determined by the system provider (e.g., using GPS coordinates, triangulation, or other location determination techniques). In some examples, information for a local merchant (e.g., “local” meaning near the present location of the customer device 600) is displayed in a display 602 of the customer device 600. In the example of FIG. 6, information for a merchant “Merchant A” is displayed in the display 602. In addition to displaying a merchant name, the display 602 may also include a merchant rating 602b, and a check-in slider 602c that allows customers in proximity to a merchant location to “check-in” to the merchant location, as discussed below. In some examples, a customer photo or icon 602d may also be displayed, for example, to assist a merchant with identification of a customer to ensure accurate completion of a customer transaction. In addition, in some examples, a payment information portion 602e may be displayed. As shown in FIG. 6, the payment information portion 602e may include information regarding merchant accepted payment types (e.g., types of credit and/or debit cards that the merchant accepts), as well as a customer default and/or preferred method of payment (e.g., a default and/or preferred credit or debit card).” ([0040]-[0041] and Fig. 6  of Godsey)).

Regarding claim(s) 12, Godsey discloses:
          wherein the terminal includes a position acquisition unit configured to acquire terminal position information indicating a position of the terminal (By disclosing, “an embodiment of a computer system 1300 suitable for implementing, for example, the customer device 600 or 1102,” ([0069] of Godsey); and “computer system 1300, such as a computer and/or a network server, includes… a location determination component 1322 (e.g., a Global Positioning System (GPS) device as illustrated” ([0070] and Fig. 13 of Godsey)), and 
          the processor is configured to acquire the terminal position information as the store position information (By disclosing, “The arrival, departure, and/or position of the one or more customers 103 may be detected by way of one or more beacon devices in a beacon system” ([0029] of Godsey); “beacon devices 200 may be positioned virtually anywhere to retrieve information associated with a merchant physical location … the merchant physical location may be located in a mall, and beacon devices may be positioned around that mall, at the entrances or exits of that mall, and/or anywhere else relative to that mall in order to collect and send information from customer devices to the system provider device.” ([0037] of Godsey); “In some embodiments, a location of the customer device 600 may be determined by the system provider (e.g., using GPS coordinates, triangulation, or other location determination techniques)” ([0040] of Godsey); “when a customer is in proximity to the merchant 102 location (e.g., determined via the customer device 600 associated with the customer), then the customer may be allowed to “check-in” to the merchant 102 location” ([0041] of Godsey)).  
Regarding claim(s) 13, Godsey discloses:
          the second processor is configured to acquire the store position information transmitted from the store where the user has entered to the terminal (By disclosing, “beacon devices 200 may be positioned virtually anywhere to retrieve information associated with a merchant physical location … the merchant physical location may be located in a mall, and beacon devices may be positioned around that mall, at the entrances or exits of that mall, and/or anywhere else relative to that mall in order to collect and send information from customer devices to the system provider device. In yet other examples, the merchant physical location may include a mobile location such as a cart, kiosk, trailer, and/or other mobile location as known in the art, and beacon devices may be positioned along an interior and/or exterior portion of such a mobile location” which teaches that the beacon device is located at the store and the beacon device transmits information associated with a merchant physical location to the system provider device ([0037] of Godsey);  “a customer associated with the customer device 600 may launch a system provider application…In some examples, information for a local merchant (e.g., “local” meaning near the present location of the customer device 600) is displayed in a display 602 of the customer device 600. In the example of FIG. 6, information for a merchant “Merchant A” is displayed in the display 602.” ([0040]-[0041] and Fig. 6  of Godsey)).    
           Godsey does not disclose:
           wherein the first processor is configured to acquire the store position information transmitted from the store where the user has entered.
            However, Chitalia teaches:
            wherein the first processor is configured to acquire the store position information transmitted from the store where the user has entered (By disclosing, “when a user visits a merchant and indicates an intent to perform a checkout operation using his or her computing device (e.g., mobile phone). For example, … the user may visit a physical retail location and receive information related to a transaction to be completed (e.g., via a contactless reader)” ([0107] of Chitalia); “the merchant (or the acquirer associated with the merchant) may generate an authorization request… the authorization request message with the token may be transmitted to the appropriate wallet provider server computer” ([0011] of Chitalia); and “An authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location” ([0037] of Chitalia)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the invention of Godsey in view of Chitalia to include techniques of wherein the first processor is configured to acquire the store position information transmitted from the store where the user has entered.  Doing so would result in an improved invention because this would increase the accuracy of the store location by using the store location information transmitted directly from the merchant. 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godsey (US 20160055512), in view of Chitalia (US 20170278096), further in view of Knowlton (US 6061057).
Regarding claim(s) 10, Godsey discloses:
          determine, based on the registration information, whether or not settlement is possible by using any of the plurality of settlement methods registered in the terminal in the store where the user has entered (By disclosing, “Often, a customer's choice of one particular method of payment over another may be driven by convenience, by disposable credit available on one or more credit cards, by an amount available in a checking/savings account (e.g., in the case of a debit card), and/or by which methods of payment (e.g., which credit cards) a particular merchant accepts” ([0025] of Godsey); and “In addition, in some examples, a payment information portion 602e may be displayed. As shown in FIG. 6, the payment information portion 602e may include information regarding merchant accepted payment types (e.g., types of credit and/or debit cards that the merchant accepts), as well as a customer default and/or preferred method of payment (e.g., a default and/or preferred credit or debit card)” ([0040] and Fig. 6 of Godsey)). 
         notify the terminal of the settlement method available in the store where the user has entered based on the store information (By disclosing, “In addition to displaying a merchant name, the display 602 may also include a merchant rating 602b, and a check-in slider 602c that allows customers in proximity to a merchant location to “check-in” to the merchant location… As shown in FIG. 6, the payment information portion 602e may include information regarding merchant accepted payment types (e.g., types of credit and/or debit cards that the merchant accepts)” ([0040] and Fig. 6 of Godsey)).  
          Godsey does not disclose:
          notify the settlement method available in the store when settlement is not possible by using any of the plurality of settlement methods.
          However, Knowlton teaches:
          notify the terminal of the settlement method available in the store when settlement is not possible by using any of the plurality of settlement methods registered in the terminal (By disclosing, “If the transaction was not successful, for example, because the credit card was not accepted, Shopper 54 may try another credit card selected by the user (106ag) and, if that credit card was accepted, will return to step (106ad), and, if the new credit card was not accepted, may display (106ah) the vendor payment page to the user to inform the user of what provisions may be made to complete the transaction, such as acceptable credit or debit cards or alternate methods of payment” (Col 36 line 67-Col 37 line 10 of Knowlton)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the notifying the terminal of the settlement method available in the store where the user has entered based on the store information as disclosed in the combination of Godsey and Chitalia, in view of Knowlton to include techniques of notifying the terminal of the settlement method available in the store when settlement is not possible by using any of the plurality of settlement methods registered in the terminal.  Doing so would result in an improved invention because this would allow the user to add an accepted payment method to conduct the transaction, thus improving the user convenience of the claimed invention.

Regarding claim(s) 11, Godsey discloses:
         wherein the processor is configured to actively display, on the terminal, the settlement method available in the store where the user has entered when settlement is possible by using any of the plurality of settlement methods registered in the terminal (By disclosing, “In some embodiments, a location of the customer device 600 may be determined by the system provider (e.g., using GPS coordinates, triangulation, or other location determination techniques). In some examples, information for a local merchant (e.g., “local” meaning near the present location of the customer device 600) is displayed in a display 602 of the customer device 600. In the example of FIG. 6, information for a merchant “Merchant A” is displayed in the display 602. In addition to displaying a merchant name, the display 602 may also include a merchant rating 602b, and a check-in slider 602c that allows customers in proximity to a merchant location to “check-in” to the merchant location, as discussed below. In some examples, a customer photo or icon 602d may also be displayed, for example, to assist a merchant with identification of a customer to ensure accurate completion of a customer transaction. In addition, in some examples, a payment information portion 602e may be displayed. As shown in FIG. 6, the payment information portion 602e may include information regarding merchant accepted payment types (e.g., types of credit and/or debit cards that the merchant accepts), as well as a customer default and/or preferred method of payment (e.g., a default and/or preferred credit or debit card).” ([0040]-[0041] and Fig. 6  of Godsey)).  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godsey (US 20160055512), in view of Chitalia (US 20170278096), further in view of Chapman (US 20150161638). 
Regarding claim(s) 14, Godsey discloses:
          the second processor is configured to acquire the store position information from the terminal (By disclosing, “beacon devices 200 may be positioned virtually anywhere to retrieve information associated with a merchant physical location … the merchant physical location may be located in a mall, and beacon devices may be positioned around that mall, at the entrances or exits of that mall, and/or anywhere else relative to that mall in order to collect and send information from customer devices to the system provider device.” ([0037] of Godsey)).
          Godsey does not disclose:
          wherein the first processor is configured to acquire the store position information read from two-dimensional information provided in the store where user has entered.
           However, Chitalia teaches:
           wherein the first processor is configured to acquire the store position information (By disclosing, “the merchant (or the acquirer associated with the merchant) may generate an authorization request… the authorization request message with the token may be transmitted to the appropriate wallet provider server computer” ([0011] of Chitalia); “Once the first wallet provider server computer 506 receives the authorization request, it may identify an appropriate additional wallet provider server computer 510 to complete the transaction based on information provided in the payload of the authorization request (e.g., the token)” ([0101] of Chitalia); and “An authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location” ([0037] of Chitalia)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the invention of Godsey in view of Chitalia to include techniques of wherein the first processor is configured to acquire the store position information.  Doing so would result in an improved invention because this would allow the merchant information (e.g. merchant identifier, merchant location, etc.) to be analyzed by the first processor before the first processor transmits the merchant information to other servers when more than one server is needed in the transaction ([0101] of Chitalia).
           And Chapman teaches:
           acquire the store position information read by the terminal from two-dimensional information provided in the store where the user has entered (By disclosing, “The gaming rewards computer system is configured to store merchant game data for the merchant within the memory wherein the merchant game data includes data associated with a merchant game a merchant offer and a location of the merchant, receive a game request message from a cardholder computing device associated with the cardholder wherein the game request message includes a cardholder locator identifying a location of the cardholder, provide the merchant game to the cardholder computing device when the cardholder location is within a pre-defined distance of the merchant location” ([0019] of Chapman); “identifying the cardholder location by scanning a merchant identifier at the merchant location” ([0034] of Chapman); and “The merchant identifier may be any merchant identifier including, for example and without limitation, a barcode, an RFID tag, a quick response code ("QR Code"), a universal resource locator ("URL"), or any other location identifier that may be scanned by the cardholder computing device.” ([0021] of Chapman)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Godsey and Chitalia, in view of Chapman to include wherein the processor is configured to acquire the store position information read by the terminal from two-dimensional information provided in the store where the user has entered. Doing so would result in an improved invention because this would allow the user to proactively provide the location of the merchant to acquire the settlement method, so the settlement method can be made available only to those who need it.


                                                       Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20220027979 to Bruno for disclosing:
          A geographical merchant consortium commerce system provides contextual offers to subscribed customers to encourage shopping locally. The system includes a plurality of merchants that operate a business within a geographical region, such as within a mall or town. A customer subscribes to the system and provides contextual data such as demographic data, a shopping list and specific personal dates, such as wedding anniversary, or birthday. The system also conducts analysis of internet activity to determine smart needs of the customer. The system then provides contextual offers to the subscribed customer for products based on the contextual data. These offers may be a combined contextual offer, having two or more products from two or more of the plurality of merchants. In addition, a contextual offer may be a proximity contextual offer that is provided to the subscribed customer when they move close to the geographical region of the plurality of merchants. 
US 20120209749 to Hammad for disclosing:
          A SNAP MOBILE PAYMENT APPARATUSES, METHODS AND SYSTEMS ("SNAP") transform real-time-generated merchant-product Quick Response codes via SNAP components into virtual wallet card-based transaction purchase notifications. In one embodiment, the SNAP obtains a snapshot of a QR code presented on a display screen of a point-of-sale device from a mobile device. The SNAP decodes the QR code to obtain product information included in a checkout request of the user, and merchant information for processing a user purchase transaction with a merchant providing the QR code. The SNAP accesses a user virtual wallet to obtain user account information to process the user purchase transaction with the merchant. Using the product information, merchant information and user account information, the SNAP generates a card authorization request, and which the SNAP provides to a payment network for transaction processing. Also, the SNAP obtains a purchase receipt confirming processing of the user purchase transaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685